DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 of the amended claim set received 1/19/2021 are pending.  Claims 7-14 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clauson (US 2016/0201572) in view of Srinivas (US 2017/0107907) and Swinford (US 2004/0074237).
Regarding Claims 8, 9, and 12, Clauson discloses a gas turbine engine (Fig. 1) configured to combust, by means of a combustor 180, a compressed air obtained through compression by a compressor 150+160, to drive, with use of high-temperature and high-pressure combustion gas generated by the combustion, a turbine 190 coupled by a rotary shaft 192, the gas turbine engine comprising (see Figs. 2-3): a plurality of air passages 210 and 220 through which different portions (first and second bleed ports) in the gas turbine engine communicate with one another (at manifold 230); and 
a switching device 222 configured to switch air flow paths among the plurality of air passages (when closed, switches the flow path from 220 to 210 in a conventional manner), 
wherein the plurality of air passages 210 and 220 includes a first air passage 210 and a second air passage 220, the first air passage being formed by an air pipe 210 disposed outside an engine/compressor casing and extending from a first air-extraction port 211 (see pipes of Figs. 1-3 and air path away from the compressor sections 150 and 160, the compressor section have an engine/compressor casing as shown in Fig. 1 where the engine casing extends not only over the compressor but over the combustor and turbine; read para. 0022), the second air passage 220 being formed by an air pipe 220 extending from a second air-extraction port 221 (see Fig. 2, read para. 0023), the second air-extraction port 221 being disposed more rearward in a front-rear direction of the gas turbine engine than the first air-extraction port 211 (read paras. 0022-0023 with reference to Fig. 1, the second port 221 being at high pressure compressor section 160 which is rearward of low pressure compressor section 150 at which the first port 211 is positioned).
Clauson further discloses that the switching device 222 is a valve (read para. 0023).  Clauson does not disclose the switching device is mounted to an outer surface of the engine/compressor casing via a heat insulation member and via a stay so as to be apart from the outer surface of the engine/compressor casing.
Srinivas discloses in Fig. 2, a gas turbine engine having a plurality of air passages, e.g. elements 210 and 180, and valves 190 and 220, i.e. switching devices, for the air passages.  Srinivas teaches a heat insulation member 360 surrounding each valve/switching device (see Figs. 2-3; heat insulating as discussed at para. 0021).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the valve/switching device of Clauson to include the heat insulation member 360 in order to provide heat insulation to limit the heat absorbed from the hot environment, extending the lifetime of the valves (Srinivas para. 0024).
Swinford discloses in Fig. 1, a gas turbine engine 10 having a plurality of air passages 12, 34, 36 and valves 14, i.e. switching devices, for the air passages.  Swinford teaches mounting the valves to an outer surface of an engine/compressor casing 40 using mounting brackets/stays 42 so as to be apart from the outer surface of the engine/compressor casing 40 (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Clauson in view of Srinivas (where the valve is positioned within a heat insulation member) to include the mounting brackets/stays fastened to the engine/compressor casing as taught by Swinford in order to couple the valve to the engine (Swinford para. 0015) and to a have a light-weight mounting assembly (Swinford para. 0040).  Within the combination it is obvious that the switching device/valve is 
Regarding Claim 13, Clauson in view of Srinivas and Swinford teaches the claimed invention as discussed above.  Clauson further discloses wherein the switching device 222 is an automatic switching valve (the valve switches the air supply as read at para. 0024, and is controlled with a solenoid as shown in Fig. 2) including: a valve body (see Fig. 3) configured to open and close one of the air passages 220 (read paras. 0023-0024); and an actuator 223 (Fig. 2) configured to open or close the valve body (read para. 0023) on the basis of an air pressure in the one air passage 220 (the solenoid is capable of controlling the state of the valve upon suitable stimulus as read at para. 0023 and is capable of reacting to a signal derived based on pressure in passage 220; i.e. if a control signal is derived from the pressure sensor 240 indicative of a pressure within passage 220, the solenoid is configured to respond to that signal).
Regarding Claim 14. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clauson (US 2016/0201572) in view of Srinivas (US 2017/0107907) and Swinford (US 2004/0074237) and further in view of Haggerty (US 2010/0050645).
Regarding Claims 10 and 11, Clauson in view of Srinivas and Swinford teaches the claimed invention as discussed above.  Clauson in view of Srinivas and Swinford as discussed above teaches wherein the switching device is secured to, i.e. mounted to, a support member, the engine casing.  Clauson in view of Srinivas and Swinford does not teach that the support member/engine casing supports another accessory device or wherein the another accessory device is a fuel manifold.
Haggerty teaches in Figs. 1-3A, a gas turbine engine (read para. 0035) having an engine casing 12 that supports a fuel manifold 10.
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Clauson to include the fuel manifold supported by the engine casing as taught by Haggerty in order to distribute fuel for combustion (Haggerty para. 0004) and in order to accommodate thermal expansion and contraction during engine operations (Haggerty para. 0007).

Allowable Subject Matter
Claims 1-7 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “the heat insulation member includes a portion on a side of the engine casing that is provides with a wall covering a portion of the switching device on the side of the engine casing, and another portion on a side opposite to the engine casing that is open with no wall provided.”  Srinivas (2017/0107907) teaches a heat insulation member as discussed in the rejections above, however Srinivas does not teach specific orientation with respect to the engine casing or if a portion of the insulation member is open on a side.
Claims 2-7 are allowable as least by basis on claim 1.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
The applicant argues a possible prior art rejection of amended claims 1, 2, 5, and 6 and new 7.  The argument is moot given that no prior art rejection is made for the claims.
With respect to new claim 8, the applicant argues, beginning at page 9 of the response, that the prior art of record does not disclose a first air passage extending from a first air-extraction port and a second air passage extending from a second air-extraction port wherein the second air-extraction port being disposed more rearward in a front-rear direction of the gas turbine than a first air-extraction port, as required by the claim.  However, Clauson is shown to disclose these features as detailed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/                                                                       /GERALD L SUNG/                                                                                  Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741